DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 17, 22-23, 34, 40, 73, 75, and 77-78 were pending.  Claims 2-21, 24-33, 35-39, 41-72, 74, and 76 have been cancelled.  New claims 79-83 are acknowledged and entered.  Amendments to claims 1 and 77 are acknowledged and entered.  Claims 1, 22-23, 34, 40, 73, 75, and 77-83 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2018/0303929 A1, Published 10/25/2018.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 04/14/2022 regarding the previous Office action dated 10/21/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Response to Amendment
The declaration under 37 CFR 1.132 filed 04/14/2022 is insufficient to overcome the rejection of the claims based upon 35 USC 103 as set forth in the last Office action for the following reasons:
Dr. Freyn provides his background and understanding of the Office action, and first argues at item 8 that the disclosure of de Fougerolles would not be utilized by a skilled artisan to generate an immunostimulatory formulation, namely a vaccine formulation, as de Fougerolles is intended to deliver therapeutic nucleic acids without generation of an immune response.  The Office disagrees.  While de Fougerolles notes in the abstract that “The present invention further provides nucleic acids useful for encoding polypeptides capable of modulating a cell's function and/or activity.” and that it is desirable to deliver nucleic acids without generating an innate immune response (¶[0003]), the reason de Fougerolles notes that an innate immune response is not desired is that delivery of any type of foreign nucleic acid (DNA/RNA) initiates an innate immune response in the host and prevents said foreign nucleic acid from being encoded in the target cell.  The entirety of ¶[0003] reads:
“In general, exogenous unmodified nucleic acid molecules, particularly viral nucleic acids, introduced into the cell induce an innate immune response which results in cytokine and interferon (IFN) production and ultimately cell death. It is of great interest for therapeutics, diagnostics, reagents and for biological assays to be able to deliver a nucleic acid, e.g., a ribonucleic acid (RNA), into a cell, such as to cause intracellular translation of the nucleic acid and production of the encoded protein instead of generating an innate immune response. Thus, there is a need to develop formulation compositions comprising a delivery agent that can effectively facilitate the in vivo delivery of nucleic acids to targeted cells without generating an innate immune response.”

de Fougerolles teaches how to formulate these compositions comprising LNPs delivering nucleic acid, namely mRNA, so as not to be immediately cleared by the host’s immune response upon inoculation of the host.  One method is to modify the nucleic acid molecule to utilize modified nucleobases and nucleosides, especially 5-methylcytosine and pseudouridines (¶[0022-0033]).  de Fougerolles teaches the delivery of nucleic acids into cells has many undesired complications including the integration of the nucleic acid into the target cell genome which may result in imprecise expression levels, the deleterious transfer of the nucleic acid to progeny and neighbor cells and a substantial risk of causing mutations. The modified nucleic acid molecules of the disclosure of de Fougerolles are capable of reducing the innate immune activity of a population of cells into which they are introduced, thus increasing the efficiency of protein production in that cell population (¶[0050]).  In addition, de Fougerolles specifically notes the detailed methods are for treating a subject having or being suspected of having a disease, disorder and/or condition by comprising administering to a subject in need of such treatment a composition described herein in an amount sufficient to treat the disease, disorder and/or condition (¶[0051]).  Said disease may be a pathogenic infection, and said LNP-mRNA formulation may be a vaccine against said pathogen (¶[0397]).  Said vaccines of de Fougerolles may specifically be used to elicit or provoke an immune response in an organism.  The mRNA molecules to be delivered may encode an immunogenic peptide or polypeptide and may encode more than one such peptide or polypeptide (¶[0340-0350]).  de Fougerolles notes the mRNA may be designed in a way to be self-adjuvanting (¶[0341]) and may deliver an immunogen that elicits a response from one or more immune pathways (¶[0342]).  Therefore, the argument at item 8 of the declaration of Dr. Freyn is not convincing.
At item 9, Dr. Freyn notes that the art at the time of filing was divided as to the most effective form of delivery of mRNA to a host, and that some in the art felt self-amplifying RNA was able to elicit high enough levels of a therapeutic immune response while others felt mRNA must be coupled with protamine, not lipids.  de Fougerolles notes that in one embodiment, self-amplifying RNA, such as replicons derived from negative sense stranded RNA genomes (e.g. Alphavirus replicon vaccines, see Vander Veen et. al. 2012) may be the ‘nucleic acid’ delivered by the LNP.  de Fougerolles also notes protamine as a potential carrier or conjugate of nucleic acids (¶[0403][0453][0486]), but that the preferred method of mRNA delivery is the LNP with cationic lipids, specifically a LNP with a cationic lipid such as DLin-DMA, DLin-D-DMA, DLin-MC3-DMA, DLin-KC2-DMA and DODMA (¶[0006]; reference claims 5-6), a sterol such as cholesterol (¶[0008][0016]; reference claims 11-12, 31), a fusogenic lipid such as DSPC (¶[0008]; reference claims 11-13, 31-32), and a polyethylene-glycol (PEG) conjugated lipid such as PEG-c-DOMG and PEG-DMG (reference claims 4, 11-13, 31-32).  As de Fougerolles discloses LNPs which comprise the exact same components as those instantly claimed, it is difficult to find the argument persuasive that the use of LNPs as a delivery agent for mRNA was not obvious in the art.  Further, de Fougerolles notes immunostimulatory antigens from pathogens may be delivered using their platform (¶[0340-0350]).  Wang, cited herein, noted the systemic delivery of chemically modified messenger RNA (mRNA) as an alternative to plasmid DNA (pDNA) in cancer gene therapy, and that modified mRNA (such as that taught by de Fougerolles) evaded recognition by the innate immune system and was less immunostimulating than dsDNA or regular mRNA.  The mRNA was also superior to plasmid DNA as it did not need to enter the nucleus to initiate gene expression, thus resulting in a higher expression level of the desired HSV protein (abstract.)  While Wang used a liposome to encapsulate the mRNA which comprise protamine, DOTAP, and cholesterol (“Preparation of liposome and LPR”, p. 366), others in the art, such as Baumhof, supported the delivery of cationic lipid nanoparticles comprising mRNA which encoded viral antigens, specifically for immunostimulatory use (Baumhof abstract; reference claims 1-6).  Baumhof specifically notes that mRNA encoding HSV antigens may be delivered by these LNPs (reference claim 6; ¶[0292][0293]), specifically glycoprotein B, glycoprotein C (UL44), and glycoprotein D (US6)(¶[0294]).  Taking the art as a whole, while various modalities of delivering viral antigens to a host were known, the use of cationic LNPs to deliver mRNAs which encoded viral antigens were clearly known and being studied in the art at the time of filing.  While such technology may have been newer to many in the art, including viral immunologists, it was certainly not novel.  Therefore, one of skill in the art would have a reasonable, not absolute, expectation of successfully delivering cationic LNPs carrying modified mRNA encoding HSV antigens from gC, gD, and gB to a host that would stimulate the desired immune pathways to induce a therapeutically effective response through routine experimentation.  Therefore, the argument at item 9 of the declaration of Dr. Freyn is not convincing.
Dr. Freyn begins at item 10 the argument that the specific combination of gC, gD, and gB from HSV was not obvious to a skilled artisan, and the immune response elicited by this specific combination of antigens would be unexpected.  First, it should be noted that this is not commensurate in scope with the claimed invention.  Nowhere in the claims is it required that the only antigens delivered are HSV gC, gD, and gB.  Other HSV antigens, and other pathogenic or tumorigenic antigens may be within the composition as claimed, as the composition does not limit its composition to only those components recited.  
Dr. Freyn then refers to a study done delivering a specific formulation of LNPs with a specific total amount of mRNA encoding specific HSV sequences which encode “wild-type” (full length?) forms of gB and gD, a “modified” form of gC, and a soluble form of gE.  Again, not only is this data not commensurate in scope with the claimed invention, but it is not directed towards experimental data that was present in the specification as filed.  Proving the functionality of one specific compound that falls under the scope of the claimed invention from the prophetic disclosure only supports the enablement of the invention, which is also supported by the prior art in the 103 rejection, and the data presented does not support that the invention as claimed was providing “surprising” or “unexpected” results.  The data is using “HSV” antigens, yet it is unclear if these are HSV-1, HSV-2 or hybrid/chimeric antigens, as no sequences were provided.  It is unclear how gE was rendered soluble, and it is unclear how gC was “modified”.  It is unclear as to the composition of the LNP.  Therefore, it is unclear how to compare this data to arrive at something “surprising” or “unexpected”, as the mRNA-LNP formulations were not compared to other vaccine modalities (e.g. subunit/protein vaccination, live, attenuated viral vaccination, heterologous viral vectored vaccines delivering HSV antigens, etc.)  or other delivery modalities (e.g. other LNP formulations, other nanoparticle delivery mechanisms, etc.)
With respect to the data in the appendices, Appendix C shows the ability of the inoculated mouse sera to generate neutralizing antibodies against HSV-2 challenge.  “Base” appears to be gB+gC+gD2 in Fig. 1 of Appendix C.   There appears to be little difference between the neutralizing capabilities of gB alone when compared to gB delivered with other antigens; in fact, combining gB with gC and gD2 appears to have a negative effect when delivered at an equimolar or equivalent mass ratio.  Adding soluble gE has no beneficial effect to either of these two conditions, and even appears to be more detrimental at the equimolar ratio.  Results which are equivalent to gB alone only appear to happen when gB is delivered at a higher ratio than gC, gD, and gE.  These results show no additive or synergistic effect, and do not appear to be surprisingly beneficial.  The data was not compared to any other type of vaccination with any type or combination of HSV gB, gC, and/or gD antigens, so it is unclear if the results are better, worse, or equal to other common vaccination modalities with similar antigens.   
With respect to Figure 2, cells were infected with a different virus than Figure 1 (HSV-1) and then incubated with the serum from the infected mice.  To determine ADCC, the serum was removed and then the infected cells were incubated with reporter effector cells.  gD2 had the largest response out of all the HSV antigens tested alone, but when combined with other antigens at an equal mass ratio, the results were slightly worse than gD2 alone.  This response was even lower in the presence of gE at equal mass and equimolar amounts.  The response more than doubled when delivered at equimolar amounts of gC, gB, and gD, and when gB was tripled relative to the other delivered antigens.  The ADCC response elicited by these combinations was comparable to serum from HSV-positive hosts (it is unclear if this was an HSV-1 or HSV-2 positive host.)  Again, if any result was to be unexpected or surprising, it might be the negative effect of the equal mass ratios or the negative effect of adding gE.  Regardless, no mass or molar ratios of any of the antigens are claimed, it is unclear as to the composition of the LNPs, and the ADCC results were again not compared to other vaccination modalities.  Dr. Freyn notes in Item 14 that “Unexpectedly, sera from mice immunized with trivalent and quadrivalent compositions promoted greater NFAT activation in ADCC reporter cells than sera from mice immunized with monovalent compositions encoding only a single antigen.  This “unexpected” claim is not true when comparing to gD2 ADCC, as at least three of the combinatorial compositions averaged lower ADCC than gD2 alone, and the higher ADCC was achieved with very specific compositions at specific ratios.  These “unexpected” results are actually in line with subunit vaccination studies, where a larger neutralizing antibody response was observed in a combination gD/gB protein subunit vaccine but little ADCC was seen with the equal mass gD/gB protein vaccine (Kohl S, et. al. J Infect Dis. 2000 Jan;181(1):335-9.)  In the art, subunit vaccines comprised of the antigen HSV-2 glycoprotein D (gD2) failed to confer therapeutic efficacy, and subsequent studies showed removal of gD2 from vaccine compositions indeed removed neutralizing antibody activity but allowed for a stronger stimulation of ADCC responses to other HSV glycoproteins and protection from subsequent HSV challenge (Petro C, et. al. Elife. 2015 Mar 10;4:e06054.)   Some theories were that removal of the highly immunogenic gD unmasked other viral antigens important in generating a protective humoral response, or that gD was no longer to skew immune responses through interaction with the cellular receptor HVEM.  Therefore, from these data, it is clear that the mRNA+LNP compositions of the HSV antigens are immunogenic, but any claim of unexpected or surprising results is not convincing based upon the specification as filed or the data presented within the Appendices.  
Taken as a whole, the increase in ADCC was only seen with specific inoculation parameters, it is not clear that these results are surprising in light of what was known in the art at the time of filing, it is not clear that these experiments show unexpected results as they do not compare the response to other known vaccination modalities tested in tandem, and the arguments presented by Dr. Freyn are not completely in line with the actual data presented.  Therefore, this declaration is not convincing to remove the obvious nature of the invention as presently claimed.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 22-23, 34, 40, 73, 75, and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over de Fougerolles et. al. (US20130156849A1, Pub. 06/20/2013; CITED ART OF RECORD; hereafter “de Fougerolles”) in view of 
Jain et. al. (US20130183355A1, Pub. 07/18/2013; hereafter “Jain”), Kalantari-Dehaghi et. al. (Kalantari-Dehaghi M, et. al. J Virol. 2012 Apr;86(8):4328-39. Epub 2012 Feb 8.; hereafter “Kalantari-Dehaghi”), Friedman et. al. (US20090148467A1, Pub. 06/11/2009; CITED ART OF RECORD; hereafter “Friedman”), Wang et. al. (Wang Y, et. al. Mol Ther. 2013 Feb;21(2):358-67. Epub 2012 Dec 11.; CITED ART OF RECORD; hereafter “Wang”), Baumhof (US20150118183A1, Pub. 04/30/2015, Priority 01/31/2012; CITED ART OF RECORD; hereafter “Baumhof”), Friedman et. al. (US20090098162A1, Pub. 04/16/2009; CITED ART OF RECORD; hereafter “Friedman”); and McAllister et. al. (McAllister SC, et. al. Expert Rev Vaccines. 2014 Nov;13(11):1349-60. Epub 2014 Jul 31.; CITED ART OF RECORD; hereafter “McAllister”.)  Note the rejection of claims 15-19, 21, 41, 72, 74 is withdrawn in light of the cancellation of said claims and is extended to include new claims 79-83.
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to a composition comprising: 
(a) a messenger ribonucleic acid (mRNA) polynucleotide comprising an open reading frame (ORF) encoding a herpes simplex virus (HSV) glycoprotein B (gB);
(b) an mRNA polynucleotide comprising an ORF encoding an HSV glycoprotein C (gC); and 
(c) an mRNA polynucleotide comprising an ORF encoding an HSV glycoprotein D (gD), wherein the mRNA polynucleotides of (a)-(c) are in a lipid nanoparticle, wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% distearoylphosphatidylcholine (DSPC), 30-50 mol% cholesterol, and 0.5-3 mol% polyethylene glycol (PEG)-modified lipid.
Further limitations on the composition of claim 1 are wherein each of the mRNA polynucleotides of (a)-(c) further comprises a 5' terminal cap (claim 22); wherein the 5' terminal cap is 7mG(5')ppp(5')NlmpNp (claim 23);  wherein the ionizable cationic lipid is selected from 2,2-dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane (DLin-KC2- DMA), dilinoleyl-methyl-4-dimethylaminobutyrate (DLin-MC3-DMA), and di((Z)-non-2-en-1-yl) 9-((4-(dimethylamino)butanoyl)oxy)heptadecanedioate (claim 34); wherein the open reading frame is codon-optimized (claim 40); wherein the lipid nanoparticle comprises 50 mol% ionizable cationic lipid, 10 mol% DSPC, 38.5 mol% cholesterol, and 1.5 mol% PEG-DMG (claim 73); wherein the composition further comprises an mRNA polynucleotide comprising an ORF encoding an HSV glycoprotein E (claim 75); wherein the uracil nucleotides of the mRNA of (a)-(c) are chemically modified (claim 81), wherein the uracil nucleotides of the mRNA of (a)-(c) are chemically modified with 1-methylpseudouridine (claim 82), and wherein the 1-methylpseudouridine is in the 5-position of the uracil (claim 83).
Claim 77 is drawn to a composition comprising: (a) a messenger ribonucleic acid (mRNA) polynucleotide comprising a 5' terminal cap, an open reading frame (ORF) encoding a herpes simplex virus (HSV) glycoprotein B, and a 3' polyadenylation sequence; (b) an mRNA polynucleotide comprising a 5' terminal cap, an ORF encoding an HSV glycoprotein C, and a 3' polyadenylation sequence; and (c) an mRNA polynucleotide comprising a 5' terminal cap, an ORF encoding an HSV glycoprotein D, and a 3' polyadenylation sequence, wherein the mRNA polynucleotides of (a)-(c) are in a lipid nanoparticle, wherein the lipid nanoparticle comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% DSPC, 20-40 mol% cholesterol, and 0.5-3 mol% polyethylene glycol (PEG)-DMG, and wherein the uracil nucleotides of the mRNA are chemically modified (claim 78); wherein the uracil nucleotides of the mRNA are chemically modified with 1-methylpseudouridine (claim 79), wherein the 1-methylpseudouridine is in the 5-position of the uracil (claim 80).
The Prior Art
de Fougerolles teaches cationic lipid nanoparticles (LNPs) for the delivery of modified mRNA, especially wherein the lipid nanoparticle comprises 50 mol% ionizable cationic lipid, 10 mol% DSPC, 38.5 mol% cholesterol, and 1.5 mol% PEG-DMG (entire document; see abstract; reference claims 1, 3-13, 31; ¶[0008][0016][0949][0994][0998][1045][1049][1089][1177]; instant claim 73).  de Fougerolles notes the cationic lipid may be selected from DLin-DMA, DLin-D-DMA, DLin-MC3-DMA, DLin-KC2-DMA and DODMA (¶[0006][0034][0047][0380]) and teaches generation of LNPs with these cationic lipids (Example 13 at ¶[0962]; instant claims 34, 73).  de Fougerolles teaches the mRNA would be codon-optimized and distinct from mRNA which may be endogenous to the host, which allows it to more easily be quantitated as compared to endogenous mRNA (¶[1155][1213]; instant claim 40).  de Fougerolles notes that the mRNA may have chemical modifications (¶[0202-0204][0492-0497]) such as pseudouridine, N1-methylpseudouridine, and 2- thiouridine, wherein the uracil may be modified at the N3 or C5 position (Table 153 and Example 98, ¶[0026-0028][1330]; instant claims 79-83).  de Fougerolles notes that a range of 1-100% of the uracil in the mRNA may be modified (¶[0300]), wherein the mRNA may further comprise a 5' terminal cap (¶[0029-0033]; instant claim 22) such as 7mG(5')ppp(5')NlmpNp (¶[0084]; instant claim 23).  de Fougerolles notes the LNPs may carry two or more antigens (¶[0432]), such as a peptide from a virus (¶[0434]) to use for vaccination purposes [¶0652]).  
While de Fougerolles teaches the majority of the instant invention, de Fougerolles fails to teach delivery of the specific viral antigens from HSV.  However, delivery of these antigens, namely glycoprotein D (gD), glycoprotein C (gC), and glycoprotein B (gB) would be obvious, given the teachings of the prior art noted herein.
Jain teaches particle compositions comprising adsorbed RNA replicons (entire document; see abstract) wherein said positive-sense RNA replicons encode HSV antigens, such as gB, gC, gD, and gE, derived from either HSV-1 or HSV-2 (¶[0181]).  Jain teaches the positive-sense RNA may be delivered using positively charged nanoparticles (¶[0003]) which can be made of cationic lipids and neutral lipids (¶[0363]) with cholesterol (Example 3 at ¶[0386]).  The RNA may comprise a 5’ cap, such as 7-methylguanosine (¶[0141) and a 3’ polyA tail (¶[0142]).  The nucleobases may be modified to utilize pseudouridine (¶[0146]).
The delivery of HSV antigens in liposomes was taught in the art, as evidenced by Wang and Baumhof.  Modified mRNA encoding a HSV protein was encapsulated in a liposome and delivered successfully to a host, as taught by Wang (entire document; see abstract.)  In the liposome, chemically modified mRNA encoding for the thymidine kinase protein was delivered to and encoded in target host cells (abstract).  Wang notes the modification of the mRNA increased its stability and prevented the toll-like receptor (TLR) stimulation of the innate immune response often seen with unmodified mRNA (p. 358; right col., ¶2).  Baumhof further teaches about cationic liposomes for the delivery of nucleic acid, such as mRNA, wherein the liposomes encode antigens from HSV (¶[0018-0019][0028-0029][0054][0120][0175][0292-0294]) such as gD, gI, gE, and gB (¶[0294]).
McAllister provides a review of the HSV vaccine art around the time of the instant invention.  McAllister notes both the classic receptor-based entry and endocytic-based entry require the glycoproteins gB and gD (p. 1350, ¶2), and that CD8+ T cell epitopes from gB are required to protect against reactivation in a host (p. 1351, ¶ bridging cols.).  McAllister notes studies utilized gD and gB to elicit protection against primary and recurrent infection (p. 1352, left col., ¶1) as plasmid vaccines (p. 1352, ¶ bridging cols.), that the degree of homology between gD1 and gD2 may provide cross-protection between HSV-1 and HSV-2 (p. 1353, left col., ¶1), and that these glycoproteins were preferentially used in a number of vaccine studies as these two proteins elicited the strongest neutralizing antibody titers to HSV-2 (p. 1353, right col., ¶1)  However, McAllister notes the glycoprotein subunit vaccines with gB and gD had been unsuccessful (p. 1353; right col., ¶1), and that inclusion of additional proteins with these antigens were currently being studied (p. 1353, left col., ¶2) as well as different antigen combinations and platforms for delivery were under investigation (Table 1).  McAllister teaches the delivery of gD with gC or gB, gD, and gE, and notes the latter combination showed promise as an immunotherapeutic approach for individuals with recurrent HSV infection (p. 1352, left col.)
Friedman notes that combination glycoprotein vaccines against HSV are desirable, and while preferred embodiments would deliver HSV gC, gD, and gE, the array of HSV antigens would include gB, gC, gD, gE, and/or gI (entire document; see abstract; ¶[0220-0228]).  Friedman teaches nucleic acids, such as mRNA and modified base version thereof, that encode said proteins (¶[0154][0160][0226-0228]) that may be delivered in a liposome (¶[0351][0357-0358]).  
As taught by Friedman, McAllister, Wang, Baumhof, and Jain, the HSV glycoproteins were known to be important HSV antigens, especially gB, gC, gD, and gE as supported by the antigenic studies of Kalantari-Dehaghi. Kalantari-Dehaghi notes specifically these four glycoproteins had shown promise in animal challenge models (p. 4329, left col., ¶2) and that in seropositive hosts, gE was one of the strongest antigens (p. 4331, rt. col., ¶2).  Kalantari-Dehaghi notes that some HSV antigens were specific to HSV-1 or HSV-2 (such as gC), while others were cross-reactive (such as gB and gE), affording protection against both viruses (pp. 4331-3.)  Highly reactive antigens were confirmed to be gB, gC, gD, and gE (“Enrichment analysis” starting at p. 4333 and Table 1.)  Kalantari-Dehaghi teaches of the 11 glycoproteins on the envelope of HSV that mediate viral attachment and entry, several reports (mainly concerning US6/gD, UL27/gB, and UL44/gC) show these to be the targets of virus-neutralizing antibodies in vitro and able to engender protection in vivo (p. 4336, rt. col., ¶2).  The most important T cell epitopes appear to be found on UL27/gB and US6/gD (p. 4336, rt. col., ¶3).  
Given the teachings of de Fougerolles, one of skill in the art would have a solid knowledge of how to make and use LNPs and how to modify mRNA antigens delivered by said LNPs.  Further, given the direction and guidance provided by de Fougerolles, one of skill in the art would be motivated to try the LNP composition provided for at 50:10:38.5:1.5 molar ratios of cationic lipid:DSPC:cholesterol:PEGylated lipid and attempt to use said LNP to deliver antigens from infectious agents, such as viruses.  Given the motivation and teachings from the art, one of skill in the art would be able to take the teachings of de Fougerolles and apply them to those of Kalantari-Dehaghi to identify important HSV proteins with B and T cell epitopes that would either be cross-reactive or type-specific.  Given the further support by Jain, Friedman, McAllister, Wang, and Baumhof, the delivery of HSV gB, gC, gD, and gE antigens using cationic LNPs, specifically those from HSV, would be further rendered obvious.  One would have a reasonable expectation of success, given that Wang and Jain teach the delivery of modified mRNA encoding an HSV protein using a liposome or a nanoparticle.  One of skill in the art would have further motivation to try the platform to deliver notable HSV antigens, such as those highlighted by Kalantari-Dehaghi, Friedman, McAllister, and Baumhof, given the teachings from McAllister that noted the failure of the subunit protein platforms and the active investigation into other vaccine delivery platforms.  Given the teachings of Jain, Kalantari-Dehaghi, Friedman, McAllister, and Baumhof, the delivery of HSV glycoproteins such as gD, gC, gE, and gB would be obvious, and given the teachings and guidance from Kalantari-Dehaghi, McAllister, and Friedman, one of skill in the art would be especially motivated to include additional antigens beyond gB, gC, and gD, such as gE.  Therefore, arriving at the limitations of instant claims 1, 22-23, 34, 40, 73, 75, and 77-78 would be obvious to a skilled artisan, given the teachings, skills, and motivation present in the art at the time of filing.  
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by de Fougerolles in order to deliver modified mRNA encoding HSV glycoproteins in cationic LNPs.  One would have been motivated to do so, given the suggestion by McAllister that the art recognized the subunit vaccine was not working for HSV antigens and was actively pursuing other vaccine platforms.  There would have been a reasonable expectation of success, given the knowledge that Kalantari-Dehaghi identified gB, gC, gD, and gE as important HSV B and T cell antigens in seropositive individuals, given the knowledge that Jain teaches the delivery of positive-sense RNA encoding HSV gB, gC, gD, and gE antigens in nanoparticles, given the knowledge that Wang successfully delivered modified mRNA encoding HSV antigens, and also given the knowledge that it was well known in the art that a combination of HSV antigens would be required for a successful immunogenic platform, as taught by Jain, Friedman, and McAllister.  It would be obvious to try the glycoproteins of HSV, such as gB, gC, gD, gE, and gI, given the teachings of Kalantari-Dehaghi, Jain, Baumhof, McAllister, and Friedman.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that despite the art provided by the Office to confirm what was known in the art at the time of filing the instant invention, that it would not be obvious to one of skill in the art to try the specific combination of Herpes Simplex virus (HSV) glycoproteins B, C, and D (*NB: applicant listed gC twice on p. 2 of their initial arguments, but it is assumed this was a typographical error) in mRNA form, nor was there a reasonable expectation of success in producing a lipid nanoparticle (LNP) comprising said mRNA particles that was capable of eliciting an immune response in vivo.  A declaration provided by Dr. Alec Freyn is also supplied to support this argument.  As detailed supra in response to the declaration, this argument of surprising/unexpected results was not persuasive. 
Applicant argues that the “obvious to try” standard outlined by the courts in KSR requires one of ordinary skill in the art to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.  The “obvious to try” standard under KSR is not the only rationale used by the Office to show the invention as claimed was obvious, but to rebut this argument, the references utilized by the Office show that 1) the generation of the “base” mRNA+LNP composition was known in the art, 2) the important antigens to utilize in immunogenic compositions against HSV-1 and/or HSV-2 were known and being studied in the art, and 3) delivery of viral immunogens via the mRNA+LNP platform as a potential vaccine platform was known in the art at the time of filing.  Applicant argues that in the absence of an indication which of numerous possible options is likely to be successful, a finding of obviousness is improper and none of the references provide any indication a composition comprising mRNAs encoding the specific combination of HSV gB, gC, and gD would successfully elicit an immune response in vivo.  First, it should be noted that this argument is not commensurate in scope with the claimed invention, as the breadth of the claims does not limit the HSV antigens delivered in an mRNA nucleic acid via LNPs to only gB, gC, and gD.  If applicant claims this is the point of novelty, the claim language should be amended to recite such a composition that only includes these three glycoproteins and excludes other HSV antigens.  Further, the claims are not drawn to any specific sequence or type of virus each glycoprotein is from, so the breadth is drawn to compositions which comprise at least a gB from HSV-1 and/or HSV-2, a gC from HSV-1 and/or HSV-2, and a gD from HSV-1 and/or HSV-2.  For instance, while Friedman teaches that combination glycoprotein vaccines against HSV are desirable, and preferred embodiments would deliver HSV gC, gD, and gE, the array of HSV antigens could include gB, gC, gD, gE, and/or gI.  A composition which delivers HSV mRNA encoding gC, gD, gE, gB, and gI would be covered by the composition as claimed in the instant claims.  Even in arguendo, the art specifically identifies the importance of gB, gC, and gD, as Kalantari-Dehaghi notes that gB, gC, and gD generate virus-neutralizing antibodies in vitro and are able to engender protection in vivo, and that in HSV the choice of vaccine antigens is quite focused on membrane proteins (“Discussion.”)  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., HSV gB, gC, and gD mRNAs in a LNP composition are immunogenic in a subject/host) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As the composition is not drawn towards any particular use, as it is not claimed to be “immunogenic” or a “vaccine” composition, it can be broadly used for in vitro diagnostics or testing, or it can be used for in vivo clinical applications.  Kalantari-Dehaghi shows that gC is type-specific, so it is not clear that this composition would be useful to elicit or detect a broadly reactive immune response against both HSV-1 and HSV-2.  The LNPs could simply be used as a transfection in vitro to get target cells to encode the delivered HSV mRNA, so the arguments regarding the immunogenicity of these proteins are not persuasive as they are ignoring other potential applications of this composition and are drawn towards features which are not claimed in the instant claims.  
The HSV genome encodes at least 80 ORFs, and the art repeatedly identifies gB, gC, and gD as being important antigenic targets.  Simply because they are in a list with other known HSV targets does not negate their importance, especially since the instant claims do not limit the composition to only include these glycoproteins and specifically goes on in dependent claims to include further glycoproteins, such as gE.  Jain notes in certain embodiments, the HSV antigens are selected from glycoproteins gB, gC, gD and gH, fusion protein (gB), or immune escape proteins (gC, gE, or gI)(¶[0181]).  This grouping is clearly identifying HSV antigens delivered as RNA which comprise gB, gC, and gD.  While Baumhof provides a much larger potential list of HSV antigens, Baumhof notes the preferable antigens are those from HSV (¶[0293]), and Baumhof is still within the scope of a composition which comprises gC, gD, and gB.  Regardless, Baumhof is not read in a vacuum, and in light of the other teachings of the art, such as Jain, Friedman, and Kalantari-Dehaghi, one of skill would be specifically motivated to narrow down the antigens to surface glycoproteins, especially a shorter list which includes gB, gC, and gD.  Regardless, the invention is drawn towards a composition which comprises the LNP components (detailed in de Fougerolles) combined with mRNA encoding viral antigens (detailed in de Fougerolles), namely mRNA which encodes any HSV gB, gC, and gD (sequences of which were known in the art and suggested for use in compositions as noted by Jain, Friedman, Baumhof, Kalantari-Dehaghi, and McAllister); one of skill in the art at the time of filing had the knowledge, skills, and motivation from these combined teachings to generate a composition comprising these components with a reasonable expectation of success.  Therefore, this line of argument is not persuasive.  
Applicant then reiterates that the Office is not using de Fougerolles for its intended use, that de Fougerolles was not designed to elicit immune responses.  Again, applicant is misreading the disclosure of de Fougerolles, in that the mRNA is modified so that it can be efficiently delivered to target cells in order to allow it to translate the heterologous material into protein in order to prevent an innate immune response from destroying the heterologous mRNA before it even reaches the target destination, as foreign nucleic acid is targeted for degradation by the innate immune system.  As outlined in the response to the declaration, de Fougerolles is modifying the nucleobases and nucleotides to make the mRNA less immunogenic and more stable so it can be translated within the target cell, and specific embodiments of de Fougerolles note this mRNA+LNP system is an ideal platform for delivery of heterologous pathogenic immunogens in order to stimulate an immune response to the proteins encoded by the mRNA.  Therefore, this argument is again not persuasive.  
Applicant argues that there is no reasonable expectation of success given the cited prior art, that the art did not find mRNA+LNP platforms as a viable vaccine delivery platform, and instead were focused on self-amplifying RNA (e.g. alphavirus replicons) or mRNA+protamine as delivery platforms.  This argument was addressed with the response to the declaration and is not convincing, as the art as cited with de Fougerolles clearly envisions the use of cationic lipid nanoparticles to deliver mRNA encoding viral antigens as a potential vaccine platform.  While de Fougerolles is the primary reference utilized by the Office, other references at the time of filing prove that the art was actively investigating and teaching the use of LNPs+mRNAs as a vaccine platform for viral infections, including (but not limited to) Heyes et. al. (US20150064242A1, Priority 02/24/2012), Aking et. al. (US20120101148A1, Priority 01/29/2009), Mutzke et. al. (US20180214537A1, Priority 04/13/2015), Hipp et. al. (US20180296663A1, Priority 06/17/2015), and Ciaramella et. al. (WO2015164674A1, Priority 04/23/2014; CITED ART OF RECORD.)   Therefore, this argument is not persuasive.  
Applicant then reiterates the findings of unexpected results, which, as noted supra with the response to the declaration, were not convincing.
Taken in whole, the invention as claimed is still deemed to be obvious over the prior art, and the arguments presented regarding its unobvious nature were not convincing.  


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 22-23, 34, 40, 73, 75-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-24 of copending Application No. 16/144,394 in view of Friedman et. al. (supra).  Note the rejection of claims 15-19, 21, 41, 72, 74 is withdrawn in light of the cancellation of said claims and is extended to include new claims 79-83.  The rationale behind this rejection was set forth in a previous Office action.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 22-23, 34, 40, 73, 75-78 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,709,779 in view of Friedman (supra).  Note the rejection of claims 15-19, 21, 41, 72, 74 is withdrawn in light of the cancellation of said claims and is extended to include new claims 79-83.  The rationale behind this rejection was set forth in a previous Office action.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 22-23, 34, 40, 73, 75-78 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-12, 29, 37-39, 41 and 43-44 of copending Application No. 16/036,318 in view of Friedman (supra).  Note the rejection of claims 15-19, 21, 41, 72, 74 is withdrawn in light of the cancellation of said claims and is extended to include new claims 79-83.  The rationale behind this rejection was set forth in a previous Office action.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 15-19, 21-23, 34, 40-41, and 72-76 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,435 in view of Friedman (supra). Note the rejection of claims 15-19, 21, 41, 72, 74 is withdrawn in light of the cancellation of said claims and is extended to include new claims 79-83.  The rationale behind this rejection was set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
	Applicant argues that in light of the amendments to the claims, the instant claims are not obvious variants over the copending reference claims or patented reference claims noted above.  However, as both instant claims and reference claims are drawn towards compositions of mRNA antigens in LNPs at the same concentration of components, and in light of Friedman rendering obvious the use of HSV gB, gC, gD, and gE glycoprotein antigens, it remains the opinion of the Office that the rejections maintained are still obvious variants of the instant claims, as the instant claims would be an obvious species of the reference claims in light of the guidance from Friedman.  Applicant also argues that the combination of antigens produced unexpected results and that there was a lack of reasonable expectation of success, as outlined in previous arguments; however, said arguments were not convincing.  Therefore, these rejections have been maintained. 


(New rejection.)  Claims 1, 22-23, 34, 40, 73, and 75-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-38 of copending Application No. 17/683,171 in view of Friedman (supra).  
Both claimed inventions are drawn towards vaccine compositions comprising chemically-modified mRNA within LNPs, wherein said LNPs comprise ionizable cationic lipids, non-cationic lipids, sterols, and PEGylated lipids at similar ratios. The ‘171 claims are drawn to the LNP comprising a therapeutic or prophylactic agent from a viral pathogen encoded from the mRNA.  The instantly claimed invention and the reference claims differ in that the specific virus and mRNA antigens are not identified. However, utilizing an HSV-based mRNA antigen such as gB, gD, and gC would be an obvious modification to the claimed invention of ‘171, especially in light of the teachings of Friedman. Friedman teaches that combination surface glycoprotein vaccines against HSV are desirable, and would include gB, gC, gD, gE, and/or gl (entire document; see abstract; ¶[0220-0228]). Friedman teaches nucleic acids, such as RNA, that encode said proteins (¶[0154][0226-0228]) that may be delivered in a liposome (¶[0351][0357- 0358).  Given the related teachings of Friedman, it would be obvious to modify the claimed invention of ‘171 to use specific HSV antigens, especially since Friedman teaches the immunogenic importance of the HSV glycoproteins, such as gB, gC, gD, and gE, and the importance of delivery of multiple antigens, and the delivery of said antigens through nucleic acids within liposomes. It would be obvious to a skilled artisan to narrow the RNA therapeutic of ‘171 to HSV glycoproteins gB, gC, gD, and gE given the guidance from Friedman. One of skill in the art, taking the broadly claimed invention of vaccines comprising LNPs with cationic lipids encapsulating antigenic mRNA from viral infectious material would find it routine and common to narrow down the species of the lipids used and the antigen encoded therein. Therefore, the claimed invention of ‘171 in view of Friedman renders obvious the instantly claimed invention.

(New rejection.)  Claims 1, 22-23, 34, 40, 73, and 75-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22-26, 29-30, 35, 39-41, 44-46, and 75-77 of copending Application No. 16/494,130 in view of Ciaramella et. al. (US20170210698A1, Priority 09/17/2015; CITED ART OF RECORD; hereafter “Benenato”) and Friedman (supra).    
NB:  this rejection was previously withdrawn, but is reinstated after further reconsideration of the art and the claim amendments.  Further, applicant previously noted the priority date of the instant claims are earlier than those of the ‘130 claims, which the Office acknowledges (See e.g. “Remarks”, p. 2, 06/22/2021).  
The applied reference (Benenato) have a common inventor and/or assignee (ModernaTx, Inc.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Both the instant claims and the ‘130 reference claims are drawn towards compositions which comprise mRNA which encode HSV polypeptides encapsulated with cationic lipid nanoparticles.  Said compositions in both claims are drawn to the mRNA being modified, namely wherein the uracil is chemically modified to include pseudouridines or 1-methylpseudouridine and the modifications occur in the 5-carbon position of the uracil.  Both sets of claims are drawn to the use of 5’ terminal caps and codon optimized reading frames.  However, there are two differences between the claimed inventions, as noted herein, and as evidenced by the art, said differences would be obvious to a skilled artisan.
One difference between the instant claims and the ‘130 claims is that the ‘130 claims are only drawn towards gB and gD, while the instant claims are drawn towards at least gB, gC, and gD, with the possible addition of gE.  However, the use of multiple glycoprotein antigens in HSV compositions was obvious in the art, as evidenced by Friedman.  Friedman teaches that combination surface glycoprotein vaccines against HSV are desirable, and would include gB, gC, gD, gE, and/or gl (entire document; see abstract; ¶[0220-0228]). Friedman teaches nucleic acids, such as RNA, that encode said proteins (¶[0154][0226-0228]) that may be delivered in a liposome (¶[0351][0357- 0358).  Given the related teachings of Friedman, it would be obvious to modify the claimed invention of ‘130 to use additional HSV glycoprotein antigens in compositions, especially since Friedman teaches the immunogenic importance of the HSV glycoproteins, such as gB, gC, gD, and gE, and the importance of delivery of multiple antigens, and the delivery of said antigens through nucleic acids within liposomes. It would be obvious to a skilled artisan to extend the mRNA therapeutic of ‘130 to additionally include HSV glycoproteins gC and gE given the guidance from Friedman. One of skill in the art, taking the claimed invention of HSV gB and gD mRNA compositions comprising LNPs with cationic lipids encapsulating the mRNA would find it routine and common to determine if additional antigens provided further therapeutic effect, especially given the guidance from the art.
An additional difference is that the instant claims are drawn towards the use of any ionizable cationic lipid, while the ‘130 claims provide for a specific ionizable cationic lipid called “Compound 25” in the claims.  However, said ionizable cationic lipid was known in the art, as evidenced by Benenato, and was known to be useful in mRNA-LNP compositions as taught by Benenato (reference claims 1-30).  Benenato teaches the use of said compound in LNPs which also comprise cholesterol, neutral lipids such as DSPC, and PEG-conjugated lipids such as PEG-DMG in the same ratios as instantly claimed (reference claims 5-14; ¶[0306][0439]).  Benenato notes their lipids have little to no immunogenicity and are more advantageous to use in LNPs due to this function (¶[0134]).  
Given the teachings of the prior art, it would be obvious to modify the instant claims to use a less immunogenic ionizable cationic lipid in the LNPs, especially if said LNPs were delivered to a host in order to deliver the encapsulated mRNA to target cells.  Said LNPs would be more stable and better tolerated in immunogenic compositions intended to vaccinate a host with the mRNAs.  Given the teachings of the prior art, it would be obvious to try and use combinations of HSV surface glycoproteins in compositions, especially immunogenic compositions, as it was known that gB, gC, gD, and gE were important therapeutic targets under investigation in the art as noted by Friedman.  As the ‘130 claims are drawn to compositions which “comprise” HSV antigens, this does not exclude the presence of additional, unrecited materials in the ‘130 composition, such as gC and/or gE.  Given what was known in the art at the time of filing, the differences between the instant claims and the ‘130 claims would be obvious, and the instant claims are an obvious variant of the ‘130 claims, especially given the teachings of Benenato and Friedman.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648